Title: Editorial Note
From: 
To: 


GW suspected that British commander in chief Henry Clinton would immediately launch an offensive in the Hudson River region upon returning from South Carolina with part of his army. GW’s intelligence led him to believe that Clinton’s objective would be the strategically important post of West Point. When he learned that the British commander had returned to New York City, GW ordered the commanding officer at West Point to prepare for an attack; he already had ordered the New York brigade to reinforce the Massachusetts brigades defending West Point. GW also remained wary of a thrust toward Morristown by the corps under German lieutenant general Wilhelm von Knyphausen at Elizabethtown Point, New Jersey. To provide for both contingencies, GW placed Maj. Gen. Nathanael Greene in command of a two-brigade corps to watch Knyphausen and defend the routes to Morristown, while he moved the remainder of the main army north to be closer to West Point. In addition to the brigades of brigadier generals William Maxwell and John Stark, Greene’s force included the dragoons of Maj. Henry Lee, Jr.’s partisan corps and all the New Jersey militia then in the field.
According to his memoirs, Clinton had formulated a plan to attack GW upon his return from South Carolina, but the attack was not to be against West Point, as GW anticipated. Clinton envisioned a “coup de main” against GW in New Jersey. Clinton’s intention was to “seize upon their grand depot of military stores at Morristown and capture or disperse the force that covered them.” If he could achieve this goal, “not only every plan of cooperation with their expected French reinforcement must be disconcerted, but other happy consequences would probably follow that might ultimately lead even to a general submission of the whole continent.” His design called for a two-pronged attack: “my plan was to direct Lieutenant General Knyphausen to hold a sufficient corps in readiness to be crossed to Elizabeth Town Point the instant the fleet from Charleston arrived at Sandy Hook, and to cause the troops that accompanied me in it to be thrown on shore at the same time at Amboy.” By striking northwest in concert along different routes, Clinton would force GW to battle one or the other column or risk being

attacked by both. If GW engaged one corps, the other might get behind him and take the magazines at Morristown. If GW remained at Morristown he would be defeated by overwhelming numbers.
Knyphausen’s attack into New Jersey on 7 June deranged Clinton’s scheme. He could no longer count on surprise. Upon his return to New York on 17 June, he learned of Knyphausen’s attack. Two days later, he crossed over to Staten Island and then to Elizabethtown Point. As he later recalled: “I found matters there just as I apprehended, the militia all embodied and [Knyphausen] in a manner driven back to Elizabeth Town, menaced by a considerable force that held him at bay. … This was certainly a very unpleasant and mortifying situation, which entirely precluded every idea of the enterprise I had in contemplation.” Given this new situation he could only watch for a “favorable opening for obtaining a partial advantage over the enemy” that would allow him “to draw the King’s troops out of the Jersies without affront.” After his inspection, Clinton returned to New York on 20 June to await GW’s next move.
On 22 June, Clinton learned of the movement of GW’s main army north toward the Rockaway River. On that date British officer Archibald Robertson wrote in his diary: “Sir Henry left York early, went to Staten Island, had information that Washington with all but two Brigades of his Army had moved in Divisions (the first the 18th) to pass the [Smith’s] Clove by Sovereigns [i.e. Suffran’s] to West Point, upon which Sir Henry gave orders for all the Troops on Staten Island that came from the southward to reembark on Board their Several Transports.”
Clinton’s new plan called again for a two-pronged attack: one into New Jersey against Greene’s rear guard force and the other up the Hudson River to land a corps between GW’s main army and West Point. Clinton explained in his memoir how he “directed all the troops” brought from the south “re-embarked as quickly as possible, except the Queen’s Rangers, which I added to the corps in the Jersies. And I desired Major General [Edward] Mathew, supported by Lieutenant General Knyphausen, to advance and attack the rear of Mr. Washington’s army, which had turned toward the Clove on the arrival of the fleet from Charleston. This was done partly with a view of retarding the march of the American army in order to give time for the Carolina detachment to get up the North River and, by landing on its western bank, rapidly strike between the enemy and his object.” Clinton intended for the corps from South Carolina to land near Nyack and intercept the march of GW’s army.
By three in the morning on 23 June, GW, with the main army at Rockaway Bridge, had received Greene’s two warnings of the evening before that the British on Staten Island appeared ready to attack, although their objective was uncertain. Mathew began his attack about five that

morning. Col. Elias Dayton and Lee, who commanded the forward troops near Elizabeth, N.J., reported the attack to Greene, who conveyed the information to GW at 6:00 A.M. By half past six GW could hear cannon fire, but he held his brigades at Rockaway Bridge until more information arrived from Greene.
Lee, with his dragoons and the pickets, and Dayton, with his regiment of New Jersey Continentals, began a fighting retreat. After Mathew’s brigade had moved out, Knyphausen pushed additional troops up the road toward Connecticut Farms. When the German general split his force, Lee opposed Mathew’s right-hand column on Vauxhall Road and Dayton opposed Knyphausen’s left-hand column on Galloping Hill Road. Knyphausen planned to use Mathew’s column to turn Greene’s left flank. With no message from Greene since 6:00 A.M., GW sent his aide-de-camp David Humphreys to Springfield to assess and report on the situation.
Greene had quickly devised a sound defensive plan. He suspected that the German general would try to move around his left flank, and he sent Col. Matthias Ogden with the 1st New Jersey Regiment to support Lee’s corps. With his remaining troops, Greene planned a three-tiered defense of Galloping Hill Road. As he later explained to GW, he posted a regiment behind each of the two bridges in Springfield. The remainder of his two brigades he placed on high ground behind the town. He stationed the militia on the flanks.
Fighting soon ensued as Knyphausen’s brigades approached these defensive positions and tried to push through them toward the Hobart Gap behind Springfield. In his diary, Ensign Jeremiah Greenman of the 2d Rhode Island Regiment described this fighting: “we marched into Springfield near the Meating house, from where our Regt. was ordered to advance & take Command of a Small Orchard, the Enemy at the same time advancing sum scattering fires took place & a few Shot from sum of the Enemies field peases was fired into town after which the Enemy retired the firing seased, but we soon found they was again advancing in two Colloms / a New Disposion was made of our Troops / our Regt. was then ordered to take post at a bridge by a Small Brook which we thought was not pasable onley by the Bridge as it appear’d Slowey [sloughy] and Swampy on Each Side, a field peace was posted on a hill jest in our Rear, our Right wing on the Right of the Bridge & the Left wing on the Left of the Bridge (where we thought the Enemy must all pass) / a firing of musquets immeadiately took place by the Enemies Right Collom advancing for the other part of the Town. … we then discovered their Left Collom approaching us very fast / the feald pice back of us played very briskly on them—the Enemy opn’d with 5 field peaces on the one which they compeled to retire with the Los of a Capt.

& a few men / they levil’d them at our Regt. & by this time their Infentry was not more than a Musquet Shot from us & advancing very fast for the Bridge / their Light Troops chifeley yaugers [jägers] advanced for the Brook & each flank which they soon gained / the Musquetry at the same time playing very smartly on the Bridge / they being so far Superiour in Number they crosed it, & sun [soon] [were] considerable in the Rear of the Right wing when they retired, the left wing having advantagious Ground fought them on a Retreat forming at every fence & Noll.”
Knyphausen’s and Mathew’s numbers forced Lee and Ogden on the left and Greene on the right to retreat, but Lee held the bridge north of Springfield against Mathew’s column long enough for Greene to establish a new defensive position in the foothills of the Watchung Mountains, close to where Vauxhall and Galloping Hill roads met in front of the Hobart Gap. Greene was then able to send two additional regiments to support Lee and Ogden. With Greene’s brigades in such a strong position, Knyphausen broke off his own and Mathew’s attacks. Clinton later wrote that Greene’s position was “judged to be too respectable to encourage any further attempts.” On Clinton’s orders, Knyphausen retreated to his defenses at Elizabethtown Point, but not before burning Springfield. Greene sent the militia to harass Knyphausen’s flanks and rear, and he dispatched Stark’s brigade and Lee’s dragoons to pursue the retreating British.
  GW had not been idle during this combat at Springfield. He anticipated that Greene would need support against Knyphausen’s overwhelming numbers, but he had to mind the threat of Clinton’s unlocated force. GW detached Brig. Gen. Anthony Wayne’s brigade to march to Chatham, N.J., to support Greene by hitting Knyphausen’s right flank. Probably after receiving Greene’s first letter of 23 June, GW began marching the remaining brigades, led by St. Clair’s division, south toward Whippany, New Jersey.
GW probably knew nothing of the situation at Springfield for most of the day. Humphreys sent a report to GW at 11:00 A.M., but the message was delayed, probably because no dragoon was available to carry the letter. Hearing nothing from Humphreys, GW apparently decided to dispatch a second aide, Richard Kidder Meade, this time with an escort of dragoons. Sometime after 5:00 P.M., GW learned from Humphreys that Greene’s brigades had blunted Knyphausen’s attack. Meade wrote GW at 4:00 P.M. that he had observed Knyphausen’s troops retiring toward Elizabethtown Point with Greene’s men in pursuit. The dragoons with Meade almost certainly got this information to GW with more speed than the messages from Humphreys.

Sometime before receiving Wayne’s report of 8:00 P.M. from Chatham, GW learned about Knyphausen’s retreat. Wayne warned GW that Knyphausen’s force had retreated to Elizabethtown Point and that the troops lately arrived from Charleston had embarked on the Hudson and might be headed upriver to get behind GW. By staying west of the Watchung Mountains, GW could minimize the threat from Clinton’s troops on the Hudson. He had arrived with the main army at Whippany by 11:00 P.M. From that road junction, GW could march either to Springfield or to Bottle Hill and Chatham if Knyphausen returned.
Knyphausen did not renew the attack. On the morning of 24 June, he passed his troops over the bridge of boats to Staten Island and then took up the bridge. Clinton’s projected attack on GW’s main army never developed. A lack of naval assistance delayed the re-embarkation of his troops from South Carolina. Once embarked and sailing up the Hudson, Clinton’s corps found no target. GW kept the brigades of his main army well back from the river and west of the Watchung Mountains.
Fighting in the Battle of Springfield was nearly as heavy as in the Battle of Connecticut Farms two weeks earlier. American losses—thirteen killed, forty-nine wounded, and nine missing—nearly matched those of the earlier battle. Col. Israel Angell’s regiment, which had defended the first bridge in Springfield, sustained the majority of the casualties. The British officially reported their losses as fourteen killed, seventy-four wounded, and six missing. British staff officer Archibald Robertson recorded similar numbers in his diary. Other accounts suggest higher losses. Continental surgeon James Thacher, who was in Stark’s brigade, reported finding fifteen bodies during the brigade’s pursuit of Knyphausen, and observers reported seeing the British carry off “eight or ten wagon-loads of dead and wounded.” Clinton himself later wrote: “The loss sustained by the King’s troops in the course of this fruitless excursion was rather more considerable than could have been well apprehended, and much exceeded what my present strength could afford.”
GW’s judicious dispositions and movements had prevented a defeat, but Greene, with only a weak rear-guard corps, had been unable to prevent the destruction of Springfield. Nevertheless, Greene’s tenacious defense of the town and the Hobart Gap and GW’s refusal to be lured east of the mountains defeated Clinton’s plan. Although they maintained their outposts at Paulus Hook and Bull’s Ferry, the British never again attempted an invasion of New Jersey.
